--------------------------------------------------------------------------------

Exhibit 10.4
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION



 
)
 
In the Matter of
)
Order No.:    CN 11-25
 
)
   
)
 
METABANK
)
Effective Date:    July 15, 2011
 
)
   
)
 
Storm Lake, Iowa
)
 
OTS Docket No. 05902
)
   
)
 



STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST


WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed MetaBank, Storm Lake, Iowa, OTS Docket No. 05902
(Association) that the OTS is of the opinion that grounds exist to initiate an
administrative proceeding against the Association pursuant to 12 U.S.C. §
1818(b);


WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and


WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs


 
MetaBank
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 1 of 6

--------------------------------------------------------------------------------

 


1 and 2 below concerning Jurisdiction, hereby stipulates and agrees to the
following terms:


Jurisdiction.


1.             The Association is a “savings association” within the meaning of
12 U.S.C. § 1813(b) and 12 U.S.C. § 1462(4).  Accordingly, the Association is an
“insured depository institution” as that term is defined in 12 U.S.C. § 1813(c).


2.             Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the
“appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings association.  Therefore,
the Association is subject to the authority of the OTS to initiate and maintain
an administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).


OTS Findings of Fact.


3.             Based on a comprehensive examination of the Association dated
April 5, 2010


(2010 ROE), the OTS finds that the Association has engaged in the following
violations of law or regulation:


(a)           12 C.F.R. § 563.177(c)(1) (requiring the development of a system
of internal controls to assure ongoing compliance with Bank Secrecy Act and Anti
Money Laundering (BSA/AML) regulations);


(b)           12 C.F.R. § 563.177(b)(2) (requiring the implementation of a
customer identification program as part of the BSA compliance program);


(c)           15 U.S.C. § 45(a)(1) (prohibiting unfair or deceptive acts or
practices); and


(d)           12 C.F.R. § 563.27 (prohibiting savings associations from using
any advertising or making any representation that is inaccurate in any
particular way or misrepresents in any way its services, contracts, investments,
or financial condition).


 
MetaBank
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
4.             The OTS finds that the Association has engaged in unsafe or
unsound banking practices that have resulted in it operating: (a) without
adequate internal controls, management information systems, and internal audit
reviews of its third party sponsorship arrangements; and (b) without adequate
information technology (“IT”) policies and procedures as described in the 2010
ROE.


Consent.


5.             The Association consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order).  The Association further agrees
to comply with the terms of the Order upon the Effective Date of the Order and
stipulates that the Order complies with all requirements of law.


Finality.


6.             The Order is issued by the OTS under 12 U.S.C. § 1818(b).  Upon
the Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).


Waivers.


7.             The Association waives the following:


(a)            the right to be served with a written notice of the OTS’s charges
against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;


(b)           the right to an administrative hearing of the OTS’s charges as
provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;


(c)            the right to seek judicial review of the Order, including,
without limitation, any such  right provided by 12 U.S.C. § 1818(h), or
otherwise to challenge the validity of the Order; and


 
MetaBank
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
(d)           any and all claims against the OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes or otherwise.


OTS Authority Not Affected.


8.             Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar, or otherwise prevent the OTS from taking any other action affecting
the Association if at any time the OTS deems it appropriate to do so to fulfill
the responsibilities placed upon the OTS by law.


Other Governmental Actions Not Affected.


9.             The Association acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Association that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.


Miscellaneous.


10.           The laws of the United States of America shall govern the
construction and validity of this Stipulation and of the Order.


11.           If any provision of this Stipulation and/or the Order is ruled to
be invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.


12.           All references to the OTS in this Stipulation and the Order shall
also mean any of the OTS’s predecessors, successors, and assigns.
 
 
MetaBank
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
13.           The section and paragraph headings in this Stipulation and the
Order are for convenience only and shall not affect the interpretation of this
Stipulation or the Order.

 
14.           The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.


15.           The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.


Signature of Directors/Board Resolution.


16.           Each Director signing this Stipulation attests that he or she
voted in favor of a Board Resolution authorizing the consent of the Association
to the issuance of the Order and the execution of the Stipulation.  This
Stipulation may be executed in counterparts by the directors after approval of
execution of the Stipulation at a duly called board meeting.


[Remainder of Page Intentionally Left Blank]

 
MetaBank
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 5 of 6

--------------------------------------------------------------------------------

 


WHEREFORE, the Association, by its directors, executes this Stipulation.


METABANK
 
Accepted by:
Storm Lake, Iowa
 
Office of Thrift Supervision
               
/s/ James S. Haahr
 
By:
/s/ Daniel T. McKee
James S. Haahr, Chairman
   
Daniel T. McKee
     
Regional Director, Central Region
       
/s/ E. Thurman Gaskill
 
Date:
  See Effective Date on page 1
E. Thurman Gaskill, Director
                     
/s/ J. Tyler Haahr
     
J. Tyler Haahr, Director
                     
/s/ Bradley C. Hanson
     
Bradley C. Hanson, Director
                     
/s/ Frederick V. Moore
     
Frederick V. Moore, Director
                     
/s/ Rodney G. Muilenburg
     
Rodney G. Muilenburg, Director
                     
/s/ Jeanne Partlow
     
Jeanne Partlow, Director
     

 
 
MetaBank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 6
 

--------------------------------------------------------------------------------